Citation Nr: 1643750	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  15-07 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David Gratz, Counsel







INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1948 to April 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Bilateral hearing loss had its onset in service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154(a), (b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran contends in his April 2012 claim that his bilateral hearing loss began in service in 1951.

In a November 2012 statement, the Veteran asserted that he was exposed to noise in service from the boiler room, engine room, and generator room for 12 to 16 hours per day.  He added that "I lost most of my hearing by 1957."

In his September 2014 notice of disagreement, the Veteran wrote that he worked as a boiler tender in service "without benefit of hearing protection....The Vessel that I was stationed on had a lot of generators and diesel engines located in close proximity to the boiler room that I worked in [for] nearly 12 hour shifts."

In his March 2015 substantive appeal, the Veteran wrote of "the extremely high volume of sound [that] these generators produce along with the boilers, pumps and blowers in the same room.  I was in this environment for an average of 12 hours per day for almost 4 years....I began experiencing my hearing loss in the late 1950's and [it] has continuously deteriorated since then."

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

First, the October 2013 VA examination audiogram demonstrates that the Veteran has bilateral hearing loss for VA compensation purposes.  38 C.F.R. § 3.385.

Second, the Veteran has provided competent and credible testimony to the effect that he was exposed to acoustic trauma in service from boiler room, engine room, and generator room noise without hearing protection.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (the Board may properly consider the internal consistency of the statements, and facial plausibility); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on all things of which he has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2).

Third, the Veteran has a nexus between the in-service acoustic trauma and his present disability.  Specifically, his private clinician, S. Tower, BC-HIS (Board Certified Hearing Instrument Specialist), administered an audiogram in September 2014 and opined that "These findings are consistent with a noise-induced hearing loss found in the armed services."  Further, the Veteran competently and credibly reported experiencing ongoing hearing loss since the 1950s.

The Board is cognizant of the October 2013 VA examination report, wherein the examiner provided a negative nexus opinion because "hearing loss as a result of noise exposure will stabilize when the offending noise source is removed.  [The] Veteran separated from military service in 1952.  There is no medical evidence in the 50+ years post military service and prior to testing in 2006 which would support [the] Veteran's claim of hearing loss as a result of noise exposure during service."  As the October 2013 VA examiner and Mr. Tower differ on the existence of noise-induced hearing loss post-exposure, the Board finds that the probative weight of their opinions is in equipoise.

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for bilateral hearing loss.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


